Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J), rendered April 15, 2002. The judgment convicted defendant, upon his plea of guilty, of attempted promoting prison contraband in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted promoting prison contraband in the first degree (Penal Law §§ 110.00, 205.25 [2]). By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see People v Lopez, 71 NY2d 662, 665 [1988]). In any event, the record establishes that defendant knowingly and voluntarily entered an Alford plea in order to avoid the risk of conviction of the crimes charged in the indictment if he proceeded to trial *743and the possibility of receiving a greater sentence if convicted of those crimes (see People v White, 214 AD2d 811, 812 [1995], lv denied 86 NY2d 742 [1995]; see generally North Carolina v Alford, 400 US 25 [1970]). The sentence is neither unduly harsh nor severe. Present—Pigott, Jr., RJ., Green, Hurlbutt, Scudder and Hayes, JJ.